Appeal by the defendant and intervener from a judgment in favor of plaintiff and against defendant in a claim and delivery action, and in favor of plaintiff, no cause of action on defendant's counterclaim and the intervener's complaint in intervention. The judgment was on a directed verdict.
The facts, insofar as material here, are as follows:
Plaintiff commenced this action in claim and delivery against defendant, alleging that at and during all the times hereinafter mentioned, to wit:
"the 18th day of October, 1945, and at all times thereafter, the plaintiff was entitled to possession, and now is entitled to possession at the time of the commencement of this action, of the following described personal property * * * [one truck which is described]."
To the complaint no demurrer was interposed, but defendant filed an answer and counterclaim, and intervener, with leave of court, filed a complaint in intervention.
At the outset of the trial, and before any evidence was received, counsel for defendant and intervener objected to the receiving of any evidence on the grounds that the complaint did not state a cause of action, without pointing out *Page 348 
to the court wherein, or in what respect the complaint was deficient. The objection was summarily overruled, and plaintiff put in his evidence. Defendant and intervener rested without offering any evidence in support of their respective pleadings. Counsel for plaintiff moved for a directed verdict, and so likewise did counsel for defendant and intervener. The basis of the latter's motion was that plaintiff's complaint was fatally defective in that there was no allegation of ownership in plaintiff, and therefore all evidence admitted was incompetent. Thereupon the trial court granted leave to plaintiff to amend his complaint, and plaintiff amended by interlining an allegation of ownership. At the same time, the court offered to permit defendant and intervener to put in proof, but said offer was declined by their counsel. The court then directed a verdict for plaintiff as heretofore indicated.
Appellants have set forth six assignments of error, but the last four of them are dependent on the first two; and therefore our ruling on the first two will be determinative of the case. The rulings of the court attacked by the first two assignments are:
(1) Overruling defendant's objection to the admission of evidence in support of plaintiff's complaint.
(2) Allowing the plaintiff to amend his complaint after resting his case.
The authorities are practically unanimous in holding that in a claim and delivery action plaintiff must allege not only right to immediate possession, which standing by itself is a mere conclusion of law, but must also allege ownership in himself, either general or special. Plaintiff's              1, 2 complaint was undoubtedly technically defective prior to the amendment by interlineation. Bliss on Code Pleading, 3d Ed., 335, Sec. 212; 54 C.J. 506, Replevin, Sec. 180; Bush v.Bush, 55 Utah 237, 184 P. 823; 46 Am. Jur. 51, Replevin, Sec. 90. *Page 349 
The issue of the sufficiency of the allegations of the complaint to state a cause of action is one which may be raised at any stage in the proceedings and may even be raised for the first time on appeal. However, where the failure to plead a required allegation might have been revealed at       3-5 the threshold of a case, and a cure then effected, an appellate court on the far end of the course of the litigation will hesitate to reverse. This is especially true where the omission is technical and it appears that the issue to be raised thereby was litigated in the proof stage of the case, or where the reviewing court may justifiably hold that the issue, though not joined by the pleadings, was actually litigated by evidence introduced or by direct or implied admission of the fact in regard to which allegation is missing. Candor and fairness require that defects in the pleadings be called to the attention of the court and the opponent at the earliest possible stage in the proceedings, so that curative amendments, if possible, may be made, to the end that law suits may be disposed of on their merits, and in accordance with the rights of the parties, rather than upon the cleverness of counsel engaged. Of course, there may be cases where counsel does not discover the defect until the later stages of the proceedings, but ordinarily the procedure most favorably viewed by the courts is to raise the issue of the sufficiency of the complaint by general demurrer. Although our statute does not require that a general demurrer point out wherein the complaint is defective, counsel, as an officer of the court, should indicate specifically to the judge wherein he believes the complaint is insufficient.
There is no doubt that in this jurisdiction, as in most of the code jurisdictions, defendant may, by objection to the receiving of evidence, raise the issue of the sufficiency of the plaintiff's complaint to state a cause of action. However, this a procedure which is not looked upon with         6 favor by the courts; it is merely tolerated. And it has been said that where such an objection is made, *Page 350 
counsel has the duty of pointing out to the court wherein he considers the complaint defective. 49 C.J. 822, 823, Sec. 1217. As stated by the Supreme Court of Kansas in Clark v. LinleyMotor Co., 126 Kan. 419, 268 P. 860, 861:
"The rule has frequently been announced and should be applied here that whenever a litigant has a meritorious proposition of law which he is seriously pressing upon the attention of the trial court, he should raise that point in such clear and simple language that the trial court may not misunderstand it, and if his point is so obscurely hinted at that the trial court quite excusably may fail to grasp it, it will avail naught to disturb the judgment on appeal."
See also State Bank of Commerce of Clayton v. Western UnionTelegraph Co., 19 N.M. 211, 142 P. 156, L.R.A. 1915A, 120.
As heretofore noted, defendant and intervener did not demur to the complaint. And at the time the objection to the reception of evidence was made, they did not offer to show in what respect the complaint was defective. After both sides had rested, and during the argument on the motions for directed verdict, defendant and intervener revealed, for the first time, what they considered to be the fatal deficiency in the complaint. After some discussion, the court granted to plaintiff leave to amend his complaint by interlineation, so as to cure the defect. The court then offered defendant and intervener an opportunity to put in proof, which offer was declined. Nor did they ask for a continuance.
The rules governing amendment of pleadings are very broad and liberal in this state. Sec. 104-14-4, U.C.A. 1943, provides, insofar as material here, as follows:
"The court may, in furtherance of justice and on such termsas may be proper, allow a party to amend any pleading * * * by correcing a mistake * * * in any * * * respect * * *." (Italics added.)
Under this statute the "trial court has a broad discretion in the matter of amendments to pleadings." Johnson v. *Page 351 Brinkerhoff, 89 Utah 530, 57 P.2d 1132, 1137. Amendment of pleadings to conform to the proof is not strange to our rules of procedure, and in some cases we have permitted       7-9 amendment of the pleadings even after a memorandum decision had been rendered. Watson v. Deseret Irr. Co.,110 Utah 78, 169 P.2d 793. As pointed out in Hartford Acc. Indemnity Co. v. Clegg, 103 Utah 414, 135 P.2d 919,923, the trend of the decisions in this state is to allow
"amendments to pleadings for purposes of permitting complete adjudication of matters in controversy, i.e. to permit disposition of the case on its facts rather than on its pleadings."
It is apparent from an examination of the record that the failure of plaintiff to allege ownership of the truck was due either to inadvertence, or to belief that such allegation was not necessary. It is equally clear that if, at the time objection to the evidence was made, counsel had stated the reason for his contention that the complaint was defective, such defect would have been cured by appropriate amendment. As soon as the defect was called to the attention of the court, (after all the evidence was in), a curative amendment was permitted.
Under the practice in this state, as established by the statutes and cases above cited, wide latitude is granted the trial court in permitting amendments to pleadings, and so long as there is no abuse of discretion, such rulings will not be overturned.
In this case there is nothing to indicate that defendant and intervener, were in anyway misled by the defect in plaintiff's complaint. On the contrary, it affirmatively appears that they knew and understood that plaintiff claimed ownership of the truck. After the amendment to the complaint was made, the court granted them an opportunity to put in evidence to meet the issue. They did not accept the offer, nor did they ask for a continuance or for time in which to produce evidence to meet the issue raised by the amendment. *Page 352 
There is no showing that defendant and intervener did not have a full and fair opportunity to meet every issue tendered by the plaintiff, or that they were in any way prejudiced by the rulings of the court.
If the trial court were guilty of error at all in receiving evidence in support of plaintiff's complaint, such error must be regarded as mere technical error, and in the end, under the developments subsequent to the ruling, was not             10 prejudicial to the defendant or intervener. And it cannot be said that the court erred in permitting the amendment to the complaint after both parties had rested, when no prejudice has been shown.
The judgment is affirmed. Costs to respondents.
McDONOUGH, C.J., and PRATT and LATIMER, JJ., concur.